Exhibit 10.19.2

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.


SERVICE SCHEDULE NO. 5
*** AGREEMENT FOR ALL OCEAN FREIGHT SERVICES
This Service Schedule No. 5 for ocean freight services (“Service Schedule”) is
entered into this 16th day of August, 2013, (the “Effective Date”) and is
attached to and made part of that certain Master Services Agreement dated April
1st, 2010, (the “MSA”) by and between Logistics Provider, as defined below, and
Endo Pharmaceutical Inc. (“Customer”). Terms not defined in this Service
Schedule shall have the meaning set forth in the MSA. In the event of any
inconsistency or conflict between this Service Schedule and the MSA or any
Incorporated Document or terms, this Service Schedule shall control. Terms and
conditions of Customer transportation documents, including, without limitation,
all of Customer’s and its carriers’ and their agents’ bills of lading, invoices,
purchase orders and packing slips, will not apply to any ocean freight services
provided by Logistics Provider hereunder.
1.Provision of Services and Liability. Ocean freight services hereunder shall be
performed by one or more of the following affiliate companies (collectively,
“Logistics Provider”)
•UPS Ocean Freight Services, Inc.
•UPS Asia Group Pte. Ltd.
•UPS Europe SA
•UPS Europe SPRL
•UPS Supply Chain Solutions, Inc.
•UPS Cartage Services, Inc.
Logistics Provider’s ocean freight services shall be performed pursuant to
Logistics Provider’s multimodal carriage terms (“Multimodal Carriage Terms”) and
Logistics Provider’s forwarding agent terms (“Forwarding Agent Terms”), which
shall respectively govern the liability of Logistics Provider as applicable,
except as amended herein or as inconsistent with any term or provision herein.
The Multimodal Carriage Terms may be viewed and/or retrieved online at
[http://www.ups-scs.com/tools/terms/ofs_tc.pdf] and are also available in print
upon request. The Forwarding Agent Terms can be viewed and/or retrieved online
at [http://www.ups-scs.com/tools/terms/FF_Customs_Brokerage_TC.pdf] and are also
available in print upon request. Customer warrants it has retrieved, reviewed
and agrees to be bound by the Multimodal Carriage Terms and Forwarding Agent
Terms, except as modified herein or as inconsistent with any term or provision
herein. The Multimodal Carriage Terms and Forwarding Agent Terms are
incorporated herein by reference as though set forth in full, and shall apply
respectively to the ocean freight services performed pursuant to this Service
Schedule as follows:
(A)During periods of carrier services by Logistics Provider, as memorialized by
a Logistics Provider waybill carriage receipt, the Multimodal Carriage Terms
shall apply and Logistics Provider shall have carrier liability subject to and
as set forth therein, subject to amendments within this Service Schedule.
Notwithstanding any provision in the Multimodal Carriage Terms to the contrary,
and the Multimodal Carriage Terms are hereby expressly amended, so that
Logistics Provider’s liability during periods of carrier services as
memorialized by a Logistics Provider waybill carriage receipt shall be as
follows:
(i)
Subject to the ***, for loss or damage occurring during periods of ocean
carriage, as defined as the time from when ***, Logistic Provider’s liability
shall be USD *** United States dollars) per affected package, or in case of
goods not shipped in packages, per affected customary freight unit.

(ii)
Subject to the ***, for loss or damage occurring during any other portion of
carriage, to specifically include surface carriage, Logistic Provider’s
liability shall be the lesser of USD *** United States dollars) per affected
package or USD *** per pound of affected cargo.

(iii)
Subject to the ***, Customer may avoid the liability limitations of l(A)(i) and
1(A)(ii) by *** with Logistics Provider in writing on a per-shipment basis,
prior to shipment, and *** as applicable. ***, if applicable, shall be
memorialized on the waybill carriage receipt.




--------------------------------------------------------------------------------

Exhibit 10.19.2


Confidential & Proprietary



(iv)
*** Notwithstanding any other term between Logistics Provider and Customer,
Logistic Provider’s liability for carriage, however arising, shall *** of
Customer’s cargo. Any value declared by Customer for carriage for any shipment
hereunder which value ***. Logistics Provider’s liability for carriage shall
therefore be the ***.

Notwithstanding any provision in the Multimodal Carriage Terms to the contrary,
and notwithstanding any reference in any term between Logistics Provider and
Customer ***, the Multimodal Carriage Terms are hereby further expressly
amended, so that Customer and Logistics Provider hereby agree and mutually
intend that Logistics Provider’s carrier services for Customer, as memorialized
under a Logistics Provider waybill carriage receipt, ***. Customer and Logistics
Provider specifically agree this Service Schedule shall *** of this Service
Schedule. As such, waybill carriage receipts issued by Logistics Provider shall
be deemed non-negotiable ***, notwithstanding any reference thereon or therein
to ‘‘bill of lading” or negotiability.
In the event of loss, damage or delay to Customer’s cargo during periods of
carrier services by Logistics Provider and while onboard a vessel, and the
vessel owner or demise charterer initiates limitation proceedings, then claims
or suits may only be brought against that Vessel owner or demise charterer. In
all other circumstances of carrier services by Logistics Provider, claims or
suits may be brought only against Logistics Provider. The respective liability
limitations and liability cap provided in this section l(A) shall constitute the
total and collective recovery rights of Customer as against Logistics Provider
and Logistics Provider’s direct and indirect agents, subcontractors and servants
as well as their respective servants and agents to the extent participating in
the performance of carriage. The benefits inuring to Logistics Provider under
this section l(A) shall equally inure to the benefit of Logistics Provider’s
direct and indirect agents, subcontractors, servants and their respective
servants and agents to the extent participating in the performance of carriage.
(B)Where the carriage service under a Logistics Provider waybill carriage
receipt commences or terminates by its own terms at a terminal, port or
container freight station, any arrangements for pre-carriage or on-carriage made
by Logistics Provider with a third-party surface carrier shall be deemed an
“ocean freight service” subject to this Service Schedule and are made by
Logistics Provider on Customer’s behalf in Logistics Providers limited capacity
as agent and surface transportation broker, and the Forwarding Agent Terms shall
apply and Logistics Provider’s liability shall be subject to and limited as set
forth therein. In the event Logistics Provider performs surface carriage or is
for any other reason found to be liable as a carrier with respect to surface
transportation, such surface transportation shall be deemed an “ocean freight
service” subject to this Service Schedule and Logistics Provider’s liability
shall be subject to and limited as set forth in l(A)(ii) above, notwithstanding
that the waybill carriage receipt ends by its own terms at a terminal, port or
container freight station.
(C)Where Logistics Provider issues no waybill carriage receipt but only arranges
transportation on Customer’s behalf as agent, Logistics Provider does so in its
limited capacity as Ocean Freight Forwarder, and the Forwarding Agent Terms
shall apply and Logistics Provider’s liability shall be subject to and limited
as set forth therein. In the event Logistics Provider is nevertheless for any
reason found liable as a carrier, Logistics Provider’s liability shall be
subject to and as set forth in section l(A) above, notwithstanding that
Logistics Provider issues no waybill carriage receipt.

2

--------------------------------------------------------------------------------

Exhibit 10.19.2


Confidential & Proprietary



(D)In the event Logistics Provider provides non-carrier services ancillary to
transportation, such as but not limited to customs brokerage, packing,
temperature care services, agency services or any other non-carrier service, the
Forwarding Agent Terms shall apply and Logistics Provider’s liability shall be
subject to and as set forth therein.
2.Packaging Warranty. Customer warrants all ocean containers tendered to
Logistics Provider shall be exclusively stowed with palletized cargoes and in no
event shall the number of pallets per container exceed ***. Customer and
Logistics Provider agree that the package and customary freight unit for
purposes of calculating the liability of Logistics Provider shall be the ***.
3.Term. The initial term of this Service Schedule shall commence on the
Effective Date and shall continue up to and including August 16, 2014 (“Initial
Term”), unless earlier terminated in accordance with the MSA. Thereafter, this
Service Schedule will automatically renew for successive one-year renewal terms.
Any Party may terminate this Service Schedule during the Initial Term or any
renewal term for any reason or no reason, without penalty, on thirty (30) days
prior written notice. Notwithstanding the foregoing, in the event that Logistics
Provider continues to provide the ocean freight services to Customer following
the expiration or termination of this Service Schedule, and the Parties fail to
enter into a written extension of this Service Schedule, then this Service
Schedule shall remain in effect on a month-to-month basis after the expiration
or termination date until terminated in writing by any Party upon thirty (30)
days prior written notice, provided, that fees and rates applicable to ocean
freight services may be adjusted by the Logistics Provider.
4.Fees and Payment.
(A)Fees. ***.
(B)Payments. Customer’s failure to pay any amounts when due, which failure
remains uncured for a period of *** after written notice thereof, will result in
Logistics Provider’s right to do any or all of the following: ***.
5.Designated Person. Customer shall provide to Logistics Provider the name,
address, phone number, fax number and e-mail address of each employee, agent or
representative of Customer who is authorized to instruct the Parties with
respect to the ocean freight services promptly update such information as
needed. If requested by Logistics Provider, Customer will provide the foregoing
information in writing. Logistics Provider shall only accept orders and
instructions from such designated employees, agents and representatives, and may
rely on any instructions that Logistics Provider reasonably believes have been
authorized by Customer in performing the ocean freight services. Customer shall
provide Logistics Provider with all documents, data, and other information
required for the international transport of Goods. Failure of this obligation
will be attributable to Customer for purposes of delays or impossibility in
completing the ocean freight services. Customer shall indemnify, defend and hold
harmless Logistics Provider with respect to any costs, fines penalties or other
expenses arising directly from Customer’s furnishing of inaccurate or untimely
information or noncompliance with any applicable regulatory or customs
requirements.
6.Waiver of Subrogation; Indemnity of Logistics Provider. Customer warrants that
its insurers have waived and shall waive for the duration of this Service
Schedule all rights to claim and/or pursue legal proceedings by way of recourse
and under subrogation against the Carrier ***.
7.Severability. If a provision of this Service Schedule is held to be
unenforceable, the other provisions will remain in full force and effect. If
possible, the offending provision will be modified to the slightest degree
necessary to make it enforceable, remaining as close as possible to the parties’
original intent for the provision. If not possible, the offending provision will
be stricken, but if performance or enforcement in the absence of such provision
would deprive a party of any material element of its original bargain, such
party may cause this Service Schedule to be terminated upon written notice to
the other Party.

3

--------------------------------------------------------------------------------

Exhibit 10.19.2


Confidential & Proprietary



8.Modification. The terms of this Service Schedule may not be modified by any
employee or representative of either Party absent a formal writing which
specifically references this Service Schedule, states the modification and is
signed by the parties hereto.
9.Full Participation. Both Logistics Provider and its Customer have participated
fully in the negotiation, review and creation of this Service Schedule, each
with the assistance of independent legal counsel. Any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in interpreting this Service Schedule. The language in this Service
Schedule shall be interpreted as to its fair intended meaning and purpose and
not strictly for or against any party.
10.Notice. Any notice required or permitted to be given shall, except where
specifically provided otherwise, be given in writing to the person and at the
address listed below by personal delivery, UPS Next Day Air® or certified mail,
return receipt requested. The date of notice shall be as follows: the date upon
which such notice is so personally delivered; if by UPS Next Day Air®, the date
of receipt at the designated address; or if by certified mail, the date of
delivery.
To Logistics
Provider
UPS Supply Chain Solutions, Inc.
Contracts and Compliance Department
12380 Morris Road
Alpharetta, GA 30005
with Copy to
United Parcel Service, Inc.
Office of General Counsel
55 Glenlake Parkway
Atlanta, GA 30328
To Customer
Endo Pharmaceutical Inc.
1400 Atwater Drive
Malvern, PA 19355
 
 

IN WITNESS WHEREOF, the Parties hereto have caused this Service Schedule to be
executed by their duly authorized representatives as of the Effective Date.
UPS Supply Chain Solutions, Inc. 

By: /s/ Steve McMichael 
Name: Steve McMichael 
Title: Director, Ocean 
Date: 8-27-2013
“Customer” 
Endo Pharmaceutical Inc. 

By: /s/ Kevin M. O’Brien 
Name: Kevin M. O’Brien 
Title: Senior Director, Managed Markets 
Date: 8/23/2013
UPS Ocean Freight Services, Inc. 

By: /s/ Steve McMichael 
Name: Steve McMichael 
Title: Director, Ocean 
Date: 8-27-2013
This Agreement may be executed by the parties in multiple original counterparts
at different locations, which counterparts together shall constitute the entire
agreement of the Parties.
UPS Asia Group Pte. Ltd. 

By: /s/ Michael Gu 
Name: Michael Gu 
Title: Director 
Date: 8/18/2013
 
UPS Europe SA 

By: /s/ Steve Kelly 
Name: Steve Kelly 
Title: Director, Ocean Europe 
Date: 8/23/2013
 




4